Citation Nr: 1138440	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-17 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967, with additional service in the Air Force Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2011, the Board remanded the case for further development.  The file has now been returned to the Board for further appellate action.


FINDING OF FACT

Bilateral hearing loss disability is not etiologically related to active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that all required notice was sent to the Veteran prior to the April 2007 rating decision on appeal.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  The Veteran's service treatment records (STRs) are of record, as are treatment records from non-VA medical providers identified by the Veteran as having relevant records.  The Veteran has been afforded an appropriate VA medical examination in response to the claim.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claim. 




Legal Principles 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service department audiometric readings taken prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

The Veteran's DD Form 214 shows he served in the Air Force as a supply technician assigned to the Photo Mapping Wing.

The Veteran had audiometric testing in March 1963 in conjunction with his enlistment.  His hearing acuity at the time, now converted to ISO units, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
25
N/A
30
LEFT
30
10
25
N/A
45

In a self-reported Report of Medical History in February 1967, prior to separation from service, the Veteran denied history of hearing loss or current hearing loss.  He noted that he had "ear, nose, or throat trouble;" however, it was later specified that this referred to a history of tonsillitis on two occasions since 1963.  His audiogram in the discharge physical examination report in February 1967, now converted to ISO units, reads as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
25

In May 1974, the Veteran underwent an enlistment examination for the Air Force Reserves.  His hearing acuity at the time was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
5
5
15
25
35

In a self-reported Report of Medical History in May 1974, the Veteran denied history of hearing loss or current hearing loss.  In self-reported Reports of Medical History in April 1975, May 1976, and July 1976, the Veteran noted that he had no significant changes since each prior physical.  

Private treatment records from 1996 through 2006 reflect that the Veteran reported poor hearing, especially in his right ear.  In November 1997, his ear, nose, and throat physician noted that the Veteran did, "not have a lot of history of noise exposure."  The Veteran described his noise exposure as four years in the Air Force wearing ear plugs around airplanes, as well as post-service chain saw use, hunting, and skeet shooting (on a team) without the benefit of ear protection.  The Veteran was diagnosed with asymmetrical bilateral sensory neural loss of hearing in 1996 and in 2006.

The Veteran had a VA audiological evaluation in February 2011.  The audiologist reviewed the claims file and the Veteran's medical record in conjunction with the examination.  The audiologist noted that the Veteran was a supply technician assigned to the Photo Mapping Wing during active service.  His primary job was inventory management specialist.  Military acoustic trauma included airplane engines; post-service acoustic trauma was recreational exposure with firearms, power tools, and power gardening tools, without hearing protection.  The Veteran's hearing acuity was measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
50
65
65
LEFT
65
60
55
60
90

Speech recognition was 94 percent in the right ear and 96 percent in the left ear. The diagnosis for the right ear was moderately-severe to severe sensorineural hearing loss in the right ear, and moderately-severe to profound mixed hearing loss in the left ear.  Word recognition was excellent bilaterally. 

The audiologist noted that calibrated audiometric thresholds that were recorded on the Veteran's induction examination in March 1963 showed a mild hearing loss of 4000 Hertz in the left ear, otherwise results were within normal limits.  She believed that the calibrated audiometric thresholds recorded on the Veteran's exit examination were of questionable reliability, however, because they showed an improvement in hearing during the Veteran's military service, which was highly unlikely.  The audiologist further found that the calibrated audiometric thresholds for the Veteran's reserve enlistment in May 1974 were consistent with the results of the initial induction audiogram of 1963, showing a mild hearing loss at 4000 Hertz in the left ear and otherwise normal hearing.  She stated results from the private sector audiograms from 1996 to present initially showed a significant asymmetric sensorineural hearing loss, right worse than left, and more recently, documentation suggested middle ear issues in the left ear which were being treated in the private sector by an ear, nose, and throat doctor.

The audiologist stated an opinion that the Veteran's bilateral hearing loss was not related to service.  The audiologist's rationale was that the Veteran's hearing loss was asymmetrical, and with hearing loss caused by acoustic trauma, a symmetric high frequency sensorineural hearing loss would be expected.  As such, the evidence did not support the Veteran's claim.

On review of the evidence above, the Board finds the Veteran was exposed to some acoustic trauma during service.  The Veteran currently has a bilateral hearing disability.  The Veteran does not contend, and the evidence does not show, that his right-ear hearing loss was present during service.  While the evidence of record reflects that the Veteran entered service with left-ear hearing loss, there is no evidence that the Veteran's left-ear hearing loss was aggravated during service; the February 2011 VA examiner found that the calibrated audiometric thresholds for the Veteran's reserve enlistment in May 1974 were consistent with the results of the initial induction audiogram of 1963 showing a mild hearing loss at 4000 Hertz in the left ear and otherwise normal hearing.  The only competent medical opinion of record (with detailed clinical rationale) additionally states the bilateral hearing loss is not related to service.  Accordingly, the evidence preponderates against the claim.

In sum, the Board has found the Veteran's current bilateral hearing loss disability is not etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for bilateral hearing loss disability is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


